DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 12 August 2022.
Claims 1 – 20 are pending.
Applicant’s remarks, with respect to prior art rejections, have been considered but are not persuasive in view of newly cited portions of Tomlin.  This Office Action is made FINAL.

Claim Objections
Claims 4 and 19 – 20 are objected to because of the following informalities.  Appropriate correction is required.

Claim 4 should be amended to “wherein the adjustment of the cold indexes is in response to the different page pointer table, of the L2P cache, where coldness index, of the different page pointer table, is not adjusted”.  It would appear Applicant is intending for this limitation so recite that adjustment of cold indexes in claim 3 is responsive to different page pointer being accessed where said different page pointer’s cold index is not adjusted (see spec ¶[86]).  However, as recited the claim is unclear and confusing.  First, it is unclear as to whether “without adjusting the cold index of different page pointer table being accessed” is referring to i) adjustment of cold indexes, ii) different PPT being one of multiple PPTs of L2P cache or iii) being accessed for read/write operations.  Second, different PPT’s cold index should be different from claim 3’s cold index because claim 3’s cold index is adjusted where as said different PPT’s cold index is not adjusted (otherwise it is unclear how a cold index can be both not adjusted and adjusted).  Therefore, Examiner suggests amending so that the claim to address these issues.

Claim 19 should be amended to “adjusting a coldness index of each page pointer table of the multiple page pointer tables of the L2P cache i) when a page pointer table in the L2P changelog is accessed for a read operation or a write operation or ii) when a different page pointer table in the L2P cache is accessed for a read operation or a write operation, and wherein coldness index, of the different page pointer table, is not adjusted without adjusting the coldness index of the different page pointer table being accessed”.  Furthermore, there is no antecedence basis for coldness index of different PPT.  In addition, the claim should not be recited in a form where it is unclear as to whether “when a different page pointer table in the L2P cache is accessed for a read operation or a write operation” is part of i) adjusting coldness index or ii) when a page pointer table in L2P changelog is accessed.  The instant specification is clear that coldness index is adjusted based on two conditions, i) access to different PPT of L2P cache and ii) access to L2P changelog (see spec ¶[86]).  Therefore, the claim should be amended to so that coldness index is adjusted based on i) access to L2P cache and ii) access to L2P changelog.

Claim 20 should be amended to “freeing the page pointer table list, of [[of]] the specific page pointer table, from a pool of lists of page pointer tables in the L2P changelog”.  The claim should not be written in a form where it is unclear as to what (PPT list or specific PPT) is from pool.  The instant specification is clear that it is PPT list that is freed from pool (see Fig. 8, spec ¶[86]).  Therefore, the claim should be amended accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 7 – 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlin (US 20170344287) in view of Volvovski (US 20200097181).

Regarding claim 1, Tomlin teaches
A system comprising: 
[a processing device configured to execute instructions stored on one or more components in the system, which instructions, when executed by the processing device cause the] processing device to perform operations to: (Tomlin teaches storage device controller (processing device) comprising processor(s) executing disclosed functions (see ¶[25]).)
control access to a logical to physical (L2P) cache in a storage device (storage device = volatile memory + non-volatile memory) and to a L2P changelog in the storage device with the L2P cache being different from the L2P changelog, the L2P changelog arranged having entries, each of the entries containing a pair defined by a logical block address and a physical address to which the logical block address is mapped; and (Tomlin teaches updating (control access) i) logical-to-physical address translation map 302 (L2P cache) and ii) S-Journal (L2P changelog) (see ¶[35]) that defines physical-to-logical correspondences (pair) (see ¶[34]) wherein said physical-to-logical correspondences covers E-pages of flash memory (memory system) (see ¶[36]).  Tomlin further teaches an exemplary of said physical-to-logical correspondences as entries (entries) each entry configured to associate E-Page (physical address) to L-Page (logical address) (see ¶[34]).  Tomlin also teaches that i) said logical-to-physical address translation map is stored in volatile memory (see ¶[32]), and ii) said S-Journal is stored in non-volatile memory (see ¶[34]).)
access a page pointer table in the L2P cache, for performance of a write operation in the memory system, to obtain a specific physical address mapped to a specified logical block address received from a host, the access based on the page pointer table loaded into the L2P cache from the L2P changelog [using a coldness index of the page pointer table to load the page pointer table] (Tomlin teaches whenever a L-page is written (write operation), updating logical-to-physical address translation map 302 (L2P cache) (see ¶[34]) by creating an entry (page pointer table) associating L-Page (specified logical block address) with E-page (specified physical address) (see ¶[33]), wherein said entry is reconstructed from said S-Journal (page pointer table loaded into the L2P cache from the L2P changelog) (see ¶[34]).  Tomlin also teaches that when a write command is received from host (that utilizes LBA (see ¶[25])), said L-Page is constructed from said LBA (see ¶[33]).)

As noted in claim 1, Tomlin teaches a base system that loads page pointer table from L2P changelog to L2P cache.  The claimed invention improves upon said base system by loading said page pointer table based on coldness index of said page pointer table (see also limitation below).
the access based on the page pointer table loaded into the L2P cache from the L2P changelog using a coldness index of the page pointer table to load the page pointer table

The claimed invention is an application of known technique from Volvovski – migrating data slice (page pointer table) out of cold memory region (L2P changelog) when access frequency (coldness index) indicates that said data slice no longer meets cold access frequency threshold and storing said data slice in hot memory region (L2P cache) when said access frequency meets hot access frequency threshold (see ¶[47]).
It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Volvovski’s known technique would have yielded i) predictable result of migrating page pointer table from L2P changelog to L2P cache when access frequency indicates that said page pointer table no longer meets cold access frequency threshold, and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

As noted in claim 1, Tomlin in view of Volvovski teach a base system with storage device controller (processing device) with processor(s) performing functions of claim 1.  The claimed invention improves upon said base system by having said functions performed by said processor(s) executing instructions in one or more components (see also limitation below).
a processing device configured to execute instructions stored on one or more components in the system, which instructions, when executed by the processing device cause the processing device to perform operations to

The claimed invention is an application of known technique from Volvovski – performing storage operations by processor (in processing system (processing device)) executing instructions in non-transitory computer readable storage medium (one or more components). 
It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Volvovski’s known technique would have yielded i) predictable result of performing functions of claim 1 by processor (of storage device controller (processing device)) executing instructions in non-transitory computer readable storage medium, and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

Claim 16 is the method claim corresponding to system claim 1 and is rejected on the same grounds as claim 1.

Regarding claim 2, Tomlin in view of Volvovski teach the system of claim 1 where Volvovski also teaches
wherein the operations include defining a cold status of the coldness index using an association of a time interval with write operations (Volvoski teaches that access frequency (coldness index) indicating that a data slice no longer meets cold access frequency threshold (see ¶[47]).  Volvovski also teaches that said access frequency is number of times said data slice is accessed within a predetermined time frame (time interval) (see ¶[42]), wherein access to said data slice includes writing said data slice (see ¶[40]).)

Regarding claim 7, Tomlin in view of Volvovski teach the system of claim 1 where Tomlin also teaches
wherein the processing device is operable to use both the L2P cache and the L2P changelog in write and read operations in the memory system (Tomlin teaches both logical-to-physical translation map 302 (L2P cache) and S-Journal (L2P changelog) are updated when new writes (write operations) occur (see ¶[35]).  Tomlin also teaches i) read command (read operation) indexes said logical-to-physical translation map 302 (see ¶[33]), and ii) reading (read operation) information from said S-Journal during rebuild of said logical-to-physical translation map 302 (see ¶[34]).)

Regarding claim 8, Tomlin in view of Volvovski teach the system of claim 1.
As noted in claim 1, Tomlin teaches a base system that loads page pointer table from L2P changelog to L2P cache using coldness index of said page table pointer (see claim 1 “the access based on the page pointer table loaded into the L2P cache from the L2P changelog using a coldness index of the page pointer table to load the page pointer table”).  The claimed invention improves upon said base system by loading said page pointer table based on said coldness index indicating said page pointer table as hot (see also limitation below).
wherein the page pointer table is loaded into the L2P cache from the L2P changelog in response to a determination that the coldness index identifies the page pointer table as having a hot status

The claimed invention is an application of known technique from Volvovski – migrating data slice (page pointer table) out of cold memory region (L2P changelog) when access frequency (coldness index) indicates that said data slice no longer meets cold access frequency threshold and storing said data slice in hot memory region (L2P cache) when said access frequency meets hot access frequency threshold (hot status) (see ¶[47]).
It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Volvovski’s known technique would have yielded i) predictable result of migrating page pointer table from L2P changelog to L2P cache when access frequency indicates that said page pointer table no longer meets cold access frequency threshold, and said access frequency indicated that said page pointer table meets hot access frequency threshold, and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tomlin in view of Volvovski, and further in view of Li (US 20180300240).

Regarding claim 6, Tomlin in view of Volvovski teach the system of claim 1 where Tomlin in view of Volvovski already teach
wherein, with [the L2P cache configured with a first set of page pointer tables and] the L2P changelog configured with a second set of page pointer tables, the processing device is operable to:
transfer one or more page pointer tables of the second set to the L2P cache from the L2P changelog based on a coldness index of each of the one or more page pointer tables of the second set (This limitation is same as “based on the page pointer table loaded into the L2P cache from the L2P changelog using coldness index of the page pointer table to load the page pointer table” (limitation A) recited in claim 1 where “page pointer table” is “second set of page pointer tables” of 1.  As such Tomlin in view of Volvovski relied upon to teach limitation A would read upon same limitation in claim 6.)

Tomlin also teaches
wherein, with the L2P cache (L2P cache = logical-to-physical translation map 302) configured with a first set of page pointer tables (Tomlin teaches logical-to-physical translation map 302 with entries mapping L-pages to E-pages (first set of page pointer tables).)

As noted in claim 6, Tomlin in view of Volvovski teaches L2P cache with first set of page pointer tables but do not appear to explicitly teach transferring one or more of said first set of page pointer tables in the following manner.
transfer one or more page pointer tables of the first set to a non-volatile memory based on a coldness index of each of the one or more page pointer tables of the first set

However, Li teaches
transfer [one or more page pointer tables of the first set] data to a non-volatile memory based on a coldness index of [each of the one or more page pointer tables of the first set] data (Li teaches flushing data from a cold page in main cache to secondary cache where access frequency (coldness index) of said cold page being lower than a predetermined threshold (see ¶[54]).  Li also teaches that said secondary cache is established using spare drive of SSD (non-volatile memory) (see ¶[44]).)
In view of Li, Tomlin as modified is modified such that page pointer table (of first set) is flushed to secondary cache that is established using spare SSD, wherein said page pointer table is cold based on access frequency of said page pointer table being lower than a predetermined threshold.

Tomlin, Volvovski and Li are analogous art to the claimed invention because they are in the same field of endeavor, storage management.
It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art to modify Tomlin as modified in the manner described supra because it would enable use of expensive spare SSD that are not normally used (Li, ¶[5])

Response to Remarks
Claim Objections
Applicant’s remarks, with respect to “the cold index of the different page table” of claim 4, have been considered but are not persuasive.  Applicant alleges that “the cold index” has proper antecedence based on claim 3.  However, as noted supra in claim objections, different PPT’s cold index should be distinguished from claim 3’s cold index because claim 3’s cold index is adjusted where as said different PPT’s cold index is not adjusted.  Keeping them the same would result in clarity issues as to whether said different PPT’s cold index is adjusted or not.
Amendments to claims 19 and 20 also do not fully address all claim objections of claims 19 and 20 (see claim objections supra).

Rejections under 35 U.S.C. §103
Applicant’s remarks, with respect to prior art rejections, have been considered but are not persuasive in view of newly cited portions of Tomlin.
Applicant alleges that Tomlin fails to teach logical address and physical address defined in a pair because Tomlin fails to discloses S-Journal’s logical address and physical address as pair format.  However, as noted in the rejection supra, Tomlin teaches S-Journal (L2P changelog) that defines physical-to-logical correspondences (pairs) (see Tomlin ¶[34]).  Tomlin further goes to disclose an example of such physical-to-logical correspondences as plural entries, each entry associating E-page (physical address) to L-page (logical address) (see Tomlin ¶[34]).  Therefore, Tomlin does indeed teach logical address and physical address defined in a pair as entry.
Applicant also alleges that Tomlin fails to disclose page pointer table loaded into L2P cache because it is not clear how Tomlin’s rebuilding of L2P cache teach loading into a L2P cache.  Examiner respectfully disagrees.  It is noted that S-Journal (L2P changelog) (storing physical-to-logical correspondences) is used to rebuild logical-to-physical translation map 302 (L2P cache) because said logical-to-physical translation map 302 is stored in volatile memory, where said physical-to-logical correspondences are read to recreate said logical-to-physical translation map 302 (see Tomlin ¶[34]).  Note that said S-Journal is a backup of said logical-to-physical translation map 302.  Therefore, said recreate would write/store (load) said physical-to-logical correspondences into said logical-to-physical translation map 302.

Additional Remarks
In the interest of compact prosecution, it is noted that claims 3 – 5, 9 – 10 and 17 – 20 have been indicated as allowable over prior art.  Examiner suggests rewriting one of these claims in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139